Citation Nr: 0947488	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-02 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to October 
1971, from January 1995 to July 1995, and from August 2002 to 
July 2003.  He also had additional Army National Guard 
service from December 1982 to January 2004, to include 
periods of both active duty for training (ACTDUTRA) and 
inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for the 
above-referenced claim.  

In October 2008, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development 
and adjudicative action.  In an October 2009 Supplemental 
Statement of the Case (SSOC), the RO/AMC affirmed the 
determination previously entered.  The case was then returned 
to the Board for further appellate review.


FINDING OF FACT

The preponderance of the evidence of record shows that the 
Veteran's currently diagnosed right shoulder disorder is 
etiologically related to his period of active service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for a right shoulder disorder 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303, 3.304.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In view of the Veteran's membership in the Army National 
Guard, the Board observes that the term "active service" 
includes any period of active duty for training (ACTDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), (c), and 
(d).  Inactive duty for training (INACDUTRA) may be the basis 
of service connection for injuries only, or acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident.  38 
U.S.C.A. § 101(24)(C).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995). 

In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 11154(b); 38 C.F.R. 
§ 3.304(D).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record. Indeed, the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.

The Merits of the Claim

Turning to the merits of the claim, the Veteran has 
essentially asserted that he has a right shoulder disorder 
due to his military service.  According to the Veteran, he 
injured his right shoulder during a parachute jump while on 
active duty.  The Veteran has contended that he has 
experienced increased symptoms since that time and that his 
right shoulder condition became worse while on ACTDUTRA 
between 202 and 2003.  He has asserted that although his 
service treatment records show that he was treated for a left 
shoulder injury in 1969 following a reported parachute jump, 
in all actuality, he injured his right shoulder; thus he has 
essentially claimed that his service treatment records 
reflecting a left shoulder injury are in error.

The Veteran's service personnel records are of record.  His 
DD 214 reflects that he earned the parachutist badge.  The 
claims file also indicates that the Veteran was awarded the 
Combat Infantryman Badge for combat action against the enemy.

The Veteran's service treatment records were reviewed.  A 
March 1970 service treatment records show that the Veteran 
reported having a "popping" sensation and stiffness in his 
left shoulder following a parachute injury in May 1969.  X-
rays of the shoulder were negative.  Following a physical 
examination, the diagnosis was "probable rotator cuff or 
some other muscle grouping moving on each other."  An August 
1971 report of medical history reflects the Veteran's report 
of having a painful or "trick" shoulder or elbow.  The 
examining physician indicated that the Veteran experienced 
frequent popping sound and stiffness in his left shoulder.  
The associated report of medical examination shows that 
clinical evaluation of the upper extremities was normal.  The 
Veteran continued to report having a painful or "trick" 
shoulder or elbow on an October 1971 report of medical 
examination, which was completed for the purpose of his 
separation from service.  The associated report of medical 
examination shows that clinical evaluation of the upper 
extremities was normal.

A July 1985 report of medical history, which was completed 
during the Veteran's period of INACDUTRA, reflects that the 
Veteran reported having occasional pain in both shoulders.  
The examining physician noted the presence of crepitus in 
both shoulders and that the Veteran had undergone a basal 
cell carcinoma excision on his right shoulder in June 1985, 
with no evidence of reoccurrence.

Reports of medical histories dated in May 1987 and April 1989 
show that the Veteran denied ever having a painful or 
"trick" elbow.  The associated reports of medical 
examination show that clinical evaluation of the upper 
extremities was normal.

The Veteran was noted to have a scar on his right shoulder on 
medical examinations reports dated in January 1993, March 
1996, and March 1998.  The March 1996 report of medical 
examination shows that the right shoulder scar was the result 
of surgery.  These reports reflect that clinical evaluation 
of the Veteran's upper extremities was normal.

Associated with the claims file are private treatment records 
showing that the Veteran was treated by R.J.C., M.D., for a 
bilateral shoulder condition.  A February 1993 X-ray 
examination report shows that he was diagnosed with 
degenerative arthritic changes in both shoulders.  He was 
noted to have bilateral shoulder pain with no history of 
injury in a March 1993 treatment record.  He underwent 
surgery to treat his right shoulder condition in May 1993.  A 
July 1993 treatment record shows that he was doing well; he 
had not achieved full range of motion of the right shoulder, 
but his range of motion was described as good.  

A March 1998 service treatment record reflects that the 
Veteran was noted to have undergone surgery on his right 
shoulder in 1993.  The examiner indicated that his shoulder 
had "healed well."

The Veteran reiterated his report of having a painful 
shoulder in April 2002, at which time reported having under 
gone shoulder surgery in 1993.  An April 2002 report of 
medical examination shows that clinical evaluation of the 
Veteran's upper extremities was normal.  

Service treatment records dated from April 2003 to January 
2004 show the Veteran's reports of right shoulder pain due to 
an in-service injury.  An April 2003 report of medical 
examination shows that clinical evaluation revealed decreased 
range of motion of the right shoulder; the Veteran was noted 
have a diagnosis of right shoulder pain and degenerative 
joint disease.  A May 2003 service treatment record shows 
that he reported having right shoulder pain following a 
parachute jump "years ago."  He was noted to have undergone 
surgery for his condition in 1993.  A June 2003 report of 
medical assessment shows that the Veteran reported having 
worsening right shoulder pain.  In January 2004, the Veteran 
was noted to have chronic right shoulder pain after 
dislocating his shoulder in 1969. 

The Veteran underwent a VA examination in July 2004, at which 
time the claims file was reviewed.  He reported having right 
shoulder pain following an in-service right shoulder injury.  
Following a physical examination, the diagnosis was 
osteoarthritis of the right shoulder.  No opinion was 
provided as to the etiology of the Veteran's condition.

In December 2008, the Veteran underwent a second VA 
examination, at which time his previous contentions and 
medical history was noted.  Based on the physical 
examination, review of the claims file, and Veteran's report, 
the diagnosis was progressive degenerative changes of the 
right glenohumeral articulation and clacific tendinitis as 
indicated by calcification of the right rotator cuff.  The 
examiner concluded that the Veteran's current right shoulder 
disorder was caused by or related to his active military 
service.  The examiner stated that the Veteran's symptoms 
first manifested during his active duty following an airborne 
jump and that the Veteran had minimal problems with his right 
shoulder between 1971 and 1982, the period of time when he 
was not in the military.  It was the examiner's opinion that 
problems with the right shoulder recurred and exacerbated 
during the Veteran's subsequent military service.

In July 2009, the Veteran's claims file was reviewed in 
conjunction with a VA compensation and pension examination.  
The examiner noted the Veteran's documented history of right 
and left shoulder pain and conditions as described above.  
Following a physical examination, the diagnosis was right 
shoulder severe glenohumeral joint osteoarthritis.  Based on 
his review of the claims file and the examination results, 
the examiner stated that it was impossible to determine which 
shoulder was injured during the Veteran's1969 parachute fall.  
He stated that only speculation would allow for the dismissal 
of the records that repeatedly note a left shoulder injury in 
contradiction to the Veteran's statements that he injured his 
right shoulder.  The examiner stated that there was no 
medical evidence that would allow for a determination at this 
time as to which shoulder was injured in 1969.

The examiner further stated that the claims file includes 
documented reports of bilateral shoulder symptoms in 1985 and 
1993.  He also commented that the Veteran was found to have 
normal range of motion in his right shoulder following 
surgery in 1993.  The examiner indicated that in 2003, and 
while on active duty, the Veteran was treated for right 
shoulder pain due to osteoarthritis and decreased range of 
motion.  He noted the Veteran's report of an aggravation of 
his right shoulder symptoms while on active duty between 2002 
and 2003.  Thus, the examiner opined that the Veteran's 
current right shoulder disorder was at least as likely as not 
related to his period of active service and his active duty 
from 2002 to 2003.  

Analysis

While a review of the medical evidence of record does not 
clearly show whether the Veteran's current right shoulder 
disorder was caused by an in-service injury, the 
preponderance of the evidence does indicate that the right 
shoulder disorder has been aggravated by the Veteran's active 
duty military service.  Specifically, the July 2009 VA 
examiner opined that it was at least as likely as not that 
the Veteran's current right shoulder disorder was aggravated 
by his military service between 2002 and 2003.  This opinion 
is considered probative as it was definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant probative weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  The Board also notes that 
the December 2008 VA examiner provided a similar opinion that 
the right shoulder injury recurred and was exacerbated during 
the Veteran's later military service.  Thus, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
criteria for service connection for a right shoulder disorder 
have been.  See 38 C.F.R. § 3.102, 3.303.

In so determining, the Board notes that the record reflects 
that the Veteran was first diagnosed with a right shoulder 
condition in 1993, during a period of INACDUTRA.  
Subsequently, the service treatment records dated from April 
to June of 2003, at which time the Veteran was on ACDUTRA, 
document his consistent reports of right shoulder pain and a 
diagnosis of degenerative joint disease of the right 
shoulder.  Specifically, the Veteran reported in June 2003 
that his right shoulder symptomatology had worsened.  In this 
regard, the Veteran is competent to provide evidence of his 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To the extent 
that the December 2008 and July 2009 VA examiner's opinions 
are based, in part, on the Veteran's reports of increased 
right shoulder symptomatology, the Board is not obligated to 
accept a medical provider's account of a patient's medical 
history.  However, the however, the Board finds the Veteran's 
service treatment records, to include his report of worsening 
right shoulder pain documented in the June 2003 service 
treatment, to be highly probative.  Further, the Board notes 
that this statement was not made for VA compensation 
purposes, but was made over a year prior to the Veteran's 
current claim for VA benefits.  Furthermore, the Board finds 
the Veteran's testimony with respect to the worsening of his 
right shoulder condition during his ACTDUTRA to be credible 
in light of the service treatment records.  

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown, 5 Vet. App. 413, 421 (1993).  Thus, the 
appeal for service connection is granted.  


ORDER

Service connection for a right shoulder disorder is granted, 
subject to the laws and regulations governing monetary 
awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


